Title: To Thomas Jefferson from Pseudonym: "The Old Traveler", 19 November 1808
From: Pseudonym: “The Old Traveler”
To: Jefferson, Thomas


                  
                     S. T.
                     November the 19th. 1808
                  
                  Your Excellence will pardon and old Traveler, that is a Native of Germany, never learnt English at a School, taking the Liberty to lay before the great Father of the United States; the enclosed Observations made on Yourney. I would have given this mite to the News papers circulation; but the illiterate Style and Simple Term of Writing, feared and Sceared me. The confidence have in the great Fathers Wisdom Suffices, that a Child at leisure Time, so fare it know’s, to exercise and pronouncing the Truth therein contained. The hope and trust of a remedy for the Relief of the oppressed, will Recommend to the Will of your paternal care and never fadeing fidelity. a Child will remain Thankfully and Submissive to the great Father to make himself in Time known as your 
                  Excellency’s mos humble obedient Servant
                  
                     
                        the Old Traveler 
                     
                  
               